Citation Nr: 1454828	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  12-00 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether the overpayment of VA disability pension benefits in the amount of $66,515.00 was properly created.  

2.  Entitlement to a waiver of recovery of overpayment of VA disability pension benefits calculated in the amount of $66,515.00.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Pension Maintenance Center (PMC) and from the Committee on Waivers and Compromises (COWC) of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In May 2011, the PMC notified the Veteran that his pension benefits were being reduced effective June 1, 2004 and that this action would result in an overpayment of benefits paid.  In August 2011, the COWC denied the Veteran's request for waiver of the overpayment.  In September 2011, the COWC furnished a statement of the case addressing the waiver issue.  In November 2011, the Veteran submitted a VA Form 9 and perfected an appeal of this issue.  

In November 2011, the PMC furnished a statement of the case addressing the issue of the reduction of VA nonservice-connected pension benefits due to receipt of Social Security benefits (i.e., whether the benefits were appropriately reduced, resulting in the creation of the overpayment).  In December 2011, the Veteran submitted another VA Form 9.  The claims folder contains emails from the PMC dated in August 2012 wherein they indicate that the December 2011 Form 9 is an exact copy of the one submitted to the COWC and does nothing but talk about the waiver denial.  Based on this, the appeal as to the creation of the debt was closed.  

On review, the December 2011 VA Form 9 is not an exact copy of the November 2011 Form 9 and while the Veteran restates his contentions concerning waiver of the debt, he also checked the box indicating that he wanted to appeal all of the issues listed on the statement of the case.  Under these circumstances, the Board finds that the issue regarding the creation of the debt was perfected for appeal and is for consideration.  

In April 2013, a videoconference hearing was held before the undersigned Veterans Law Judge.  

The Veterans Benefits Management System (VBMS) and Virtual VA folders were reviewed.  The Virtual VA folder contains numerous documents pertinent to this appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

By way of history, the Veteran submitted an original claim for pension benefits in May 2004.  At that time, he reported that he had filed for Social Security Administration (SSA) benefits in January 2004.  In September 2004, the RO granted entitlement to nonservice-connected pension benefits.  In March 2011, approximately 7 years later, VA proposed to reduce the Veteran's pension benefits effective June 1, 2004 based on the receipt of SSA benefits.  

The Veteran does not dispute that he is in receipt of SSA benefits.  At the hearing, the representative argued that the Veteran did not fully understand the relationship between pension and SSA benefits and in fact, received letters from VA showing he was exempt from Eligibility Verification Reports (EVR) because they were not sent to people who were only receiving Social Security benefits.  They further argued that VA did not obtain information from SSA in a timely manner.

Review of the record shows that the Veteran received letters in December 2007, December 2008, December 2009, and December 2010 which state "[y]ou will not receive an EVR form this year.  Individuals or families who only have Social Security income do not have to complete an EVR.  You won't have to fill out the form unless your situation changes."  This arguably suggests that VA was aware that he was receiving such benefits as early as 2007 and goes to the question of whether any portion of the overpayment was solely the result of administrative error, or if not, whether VA fault contributed to the creation of the debt.  On review, further development is needed to determine when VA obtained information regarding the receipt of SSA benefits.  

Additionally, the record is confusing as to the actual amount of the debt.  That is, the June 2011 notice of overpayment indicates an amount of $66,515.00.  The November 2011 statement of the case indicates that the amount was reduced by $3,060.00 due to medical expenses.  At the hearing, the Veteran stated that he had not paid any money, but that the overpayment had been reduced to $41,000.  Information in the claims folder shows that at the time of certification, the remaining balance was $41,837.00.  The claims folder contains an "income breakdown" which shows the amount of countable income and medical expenses considered from June 2004 through January 2011.  On review, it is unclear from the record as to the actual amount of the overpayment for the period in question.  Accordingly, a paid and due statement should be completed.  

The waiver issue must be deferred pending completion of the requested development action.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate action to determine when VA received information indicating that the Veteran was in receipt of SSA benefits.  If the information was not received until 2011, the AOJ should explain why the Veteran was sent letters from 2007 through 2010 indicating he did not need to submit an EVR.  

2.  The AOJ must complete an accounting showing how the overpayment at issue was calculated.  At a minimum, this must include the amounts paid and due on a monthly basis for the period of the overpayment and include the impact of any award adjustment.  The current remaining balance should also be set forth. 

3.  Upon completion of the above-requested development and any additional development deemed appropriate, the AOJ should readjudicate the appeal issues.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

